department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul contact person identification_number telephone number t eb bed uil dear we have considered your ruling_request dated date for rulings related to the restructuring described below x is a very large organization described in sec_501 and sec_509 of the internal_revenue_code it has many thousands of members in many chapters around the world the activities that x conducts to implement these purposes include the following educating the public and especially children about x’s area_of_interest conducting research and discussion promoting public safety including participation in government efforts at all levels conducting membership programs regarding education and safety providing responses to numerous inquiries per year publishing newsletters containing technical updates and research developments and organizing an annual exhibition y is also an organization of long standing it is described in sec_501 c and a among its activities have been promoting and providing education about x’s area_of_interest promoting public interest about x’s area_of_interest and operating a museum library and annual exhibition concerning x’s area_of_interest it has engaged in fundraising for itself and for x and is governed by a joint executive committee with x the third related_entity z is a supporting_organization recognized under sections c and a it supports y by managing endowment assets on its behalf its board_of directors is appointed by y and includes a minority of those currently serving on the board_of y over the past year x and y have reviewed their structures and interactions recent events in the for-profit and exempt_organization sectors prompted an examination of the way that assets should be held and governance conducted the examination particularly focused on the inefficient current organizational structure and the potential impact on both organizations of an accident during the exhibition the organizations propose to reorganize as described below x would become the primary operating_corporation it would continue its membership functions and programs and would assume other activities previously conducted by y such as operating the museum and educational and youth programs x would become the sole sponsor of the annual exhibition and would assume ownership of programs and the assets used in these risk-based activities y would become essentially a non-operating entity it would hold title to certain assets the headquarters other buildings and the museum collection these to x for its lower-risk activities y would also take over the assets and function of z it would hold and manage the endowment assets it is expected that the new y will qualify under sec_509 and sec_170 of the code through solicitation of gifts it would lease x would have the authority to nominate the directors of y and to remove them without cause to approve the president of y and his removal and to approve amendments to the corporate documents there would be two classes of directors independent and overlapping the overlapping directors would consist of persons who concurrently serve on the board_of x or who are ex officio directors the class o directors could not exceed class or independent directors are persons not also serving on the board_of x action by y board would require a majority of the directors of each class who are present the reorganization will require a number of transactions including transfer of some land from x to y transfer of assets used in risk-based activity from y to x transfer of lines of business from y to x such as educational and youth programs museum and library sponsorship of the annual exhibition and transfer of personnel equipment information systems from y to x after the reorganization the working relationships will be governed by written contracts providing fair_market_value for the assets and services provided for example y will lease to x the use of the headquarters museum and library x will provide support services to y the organizations anticipate many benefits from the re-organization in addition to isolating the risk-based activities the consolidation of activities should allow the organization to operate more efficiently and to make better use of the volunteer leaders who now serve in multiple roles for multiple organizations implementation of the re-organization will require many steps over several years the board has already revised y’s articles of incorporation and by-laws and has made transitional changes in x’s corporate documents after a thorough review of x’s governance structure some additional changes may be made in such procedural and governance matters as e board size and composition the proportion of directors elected by members appointed by the board itself ex officio members e term lengths and limits e committee charters including such matters as composition authority accountability to the oversight and direction of x board e meeting procedures such as standard agenda formats deadlines for submission of agenda items the leaders of the organizations are cognizant of pressures on both for-profit and exempt_organizations to institute higher levels of accountability through redesigned corporate governance as part of the corporate restructuring the leaders will assess and amend the governance to assure that the directors will exercise a higher degree of oversight scrutiny and diligence in fulfilling their duties the organizations do not anticipate any substantive changes in the purposes or overall nature of x and or its activities to result from the revision of x’s corporate documents the membership will vote on the proposed changes to the organizing documents this re- -organization should be completed in time to implement it for the election of directors in july requested ruling sec_1 the transfer of assets by x to y and by y to x in anticipation of the restructuring will not adversely impact the tax-exempt status of x or y under sec_501 of the code nor result in unrelated_business_taxable_income to either organization under sections of the code the merger of z with and into y will not adversely impact the tax-exempt status of y prospectively or z retroactively under sec_501 of the code nor result in unrelated taxable business income to y under sections the expanded activities to be undertaken by x post-restructuring will not adversely impact the tax-exempt status of x under sec_501 of the code the asset holding asset management investment and grantmaking functions to be undertaken by y post-restructuring will not adversely impact the tax-exempt status of y under sec_501 of the code the provision of administrative or support services as well as the transfer of personnel funds assets or resources between x and y post-restructuring will not result in unrelated_business_taxable_income to either organization under sections of the code law sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_512 of the code excludes from unrelated_business_taxable_income rents_from_real_property sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_514 of the code requires that with respect to each debt-financed_property a proportion of the income derived from an unrelated_trade_or_business be included in gross_income sec_514 of the code excludes from the term debt-financed_property the income from which must otherwise be included in gross_income property that is substantially related to the exercise or performance of the organization's charitable function sec_1_170a-9 of the income_tax regulations permits the exclusion of unusual grants from the analysis of support to determine whether an organization is publicly supported no single factor is determinative but the service may consider factors similar to those listed in sec_1_509_a_-3 among those listed as favorable factors are grants that are purpose of the organization whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution and whether the organization has a representative governing body in the form of assets which further the exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if itengages _ primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations states that an organization exempt under sec_501 of the code may operate a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt purposes exemption will be denied to an organization that is organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_502-1 of the regulations provides that a subsidiary of a tax-exempt_organization that performs a service for the exempt_organization will not lose its exemption because as a matter of accounting between the two the subsidiary derives a profit however the subsidiary must not have a primary purpose of carrying_on_a_trade_or_business that would be an unrelated business if regularly carried on by the parent an example distinguishes between an organization that furnishes electric power for a parent university and furnishing electric power for several unrelated organizations sec_1_513-1 of the regulations state that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related for the purpose of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business revrul_77_72 1977_1_cb_157 provides that the debt owed by a wholly owned tax exempt subsidiary of a labor_union to the union is not acquisition_indebtedness within the meaning of sec_514 of the code the union had advanced funds without any borrowing to the subsidiary owned to a third party the service found the transaction was not acquisition_indebtedness incurred in acquiring or improving a property but merely a matter of accounting between the organizations revrul_78_41 1978_1_cb_148 provides that a_trust created by an exempt hospital to accumulate and hold funds to satisfy malpractice claims against the hospital may qualify for exempt status under sec_501 of the code the trust was determined to be an integral part of the hospital because it was controlled by the hospital and performed a function that the hospital could have performed directly revrul_81_19 1981_1_cb_353 concerns an organization formed to support and assist a particular university by receiving contributions providing financial management to the academic departments and managing vending machines it carries out its activities in close consultation and cooperation with university officials the university may operate vending facilities for the convenience of its students and faculty thus operating the vending facilities is part of the educational program and the organization was fulfilling its exempt_purpose of furthering the university’s educational program by performing for it various administrative functions including operating the vending machines the rev_rul pointed out that if the organization provided convenience items to another organization income would be subject_to unrelated_business_income_tax however performing the tasks for an affiliated entity is substantially related to the organization’s exempt_purpose in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational nor scientific but rather commercial its o the court explained that the corporation had failed to demonstrate that its services were not in competition with commercial businesses also the organization’s financing did not resemble that of the typical organization described in sec_501 of the code it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were recognized as exempt under sec_501 c analysi sec_1 the transfer of assets and the new distribution of assets are consistent with the continued tax-exempt status of both organizations a one-time transfer will not convert exempt_organizations to commercial entities see sec_1_170a-9 of the regulations supra concerning the impact on foundation status of such large but unique donations the organizations will transfer physical assets that are used in the conduct of the exempt functions of both organizations there is ample evidence that the organizations will continue to attract substantial public support and the governing bodies of both of the organizations are representative of a wide membership furthermore the transfers will not result in unrelated_business_income subject_to tax the transfers are unique events rather than a trade regularly carried on see sec_512 of the code supra the merger of z into y will not affect the tax-exempt status of either organization the purposes and activities of both organizations have previously been held to qualify as tax-exempt nor will it cause unrelated taxable business income to y for the reasons discussed in above y will manage the assets of just one related_organization this situation is like that in revrul_81_19 supra rather than the one in bsw group v commissioner supra where a consulting firm performed services for a number of unrelated entities the expanded activities that x plans to undertake will not adversely impact it sec_3 tax-exempt status the new activities including operating a museum and educational programs and sole sponsorship of the annual exhibition all are educational activities we cannot rule however on the particulars of the anticipated bylaw changes eg board size and composition because we have not been provided with sufficiently detailed information the asset holding asset management investment and grant-making functions that y will undertake after the restructuring will not adversely impact its tax- exempt status all of the activities support the exempt purposes carried out by x this situation is like the one in revrul_78_41 supra where the service held that a corporation may base its exempt status on provision of such essential administrative services to affiliated organizations the provision of administrative and support services and the transfer of personnel assets and resources between x and y after the re-structuring will not result in taxable unrelated_business_income to either organization some of the payments fall into categories exempted from unrelated_business_taxable_income such as leases for real_property see sec_512 of the code supra neither organization is providing services to the general_public or to other organizations this situation is different than bsw group v commissioner supra it is like the organization formed to assist a specific university in revrul_81_19 supra the purpose of y to support x is memorialized in its articles of incorporation and the overlapping boards assure close coordination the relationship is like the parent-subsidiary described in sec_1_502-1 of the regulations each entity will provide services or assets important to the exercise of the exempt_purpose of both itself and the recipient organization thus the activity will not be unrelated as defined by sec_513 of the code supra providing necessary services to affiliated organizations does not constitute an unrelated_trade_or_business and will not result in taxable unrelated_business_income ruling therefore we rule that the transfer of assets by x to y and by y to x in anticipation of the restructuring will not adversely impact the tax-exempt status of either x or y under sec_501 of the code nor result in unrelated_business_taxable_income to either organization under sections of the code the merger of z with and into y will not adversely impact the tax-exempt status of y prospectively or z retroactively under sec_501 of the code nor result in unrelated taxable business income to y under sections the expanded activities to be undertaken by x post-restructuring will not adversely impact the tax-exempt status of x under sec_501 of the code the asset holding asset management investment and grant-making functions to be undertaken by y post-restructuring will not adversely impact the tax-exempt status of y under sec_501 of the code the provision of administrative or support services as well as the transfer of personnel funds assets or resources between x and y post-restructuring will not result in unrelated_business_taxable_income to either organization under sections of the code these rulings are based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the organizations that requested it as precedent sec_6110 of the code provides that it may not be used or cited because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely s joseph chasin manager exempt_organizations technical group
